Citation Nr: 0312058	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lower thoracic and lumbosacral spines.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the transverse process of L3-4 on 
the left.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1960 to October 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 RO rating decision that denied service 
connection for degenerative disc disease of the thoracic and 
lumbosacral spines, and an increased (compensable) evaluation 
for residuals of fracture of the transverse process of L3-4 
on the left.  

The report of the veteran's VA medical examination in 
February 2001 notes that he had sacrococcygeal arthritic 
processes immediately subsequent to service based on X-rays.  
This evidence constitutes an application to reopen the claim 
for service connection for a coccyx disability.  EF v. 
Derwinski, 1 Vet. App. 324 (1991).  This matter has not been 
adjudicated by the RO and will not be addressed by the Board.  
This issue is referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In 
this case, there is additional VA duty  to assist the veteran 
in the development of his claims for service connection for 
degenerative disc disease of the thoracic and lumbosacral 
spines, and an increased (compensable) rating for the 
residuals of fracture of the transverse process of L3-4 on 
the left.  The Board's regulation authorizing cure of 
procedural defect by issuance of VCAA of 2000 letters was 
invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).

At a hearing before the undersigned sitting at a VA office in 
San Antonio, Texas, in January 2003, the veteran testified to 
the effect that a Dr. Curtis Reiter stated the veteran's low 
back problems were related to an injury in service.  This 
medical opinion is not in the record, and it should be 
obtained.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
he needs to submit to substantiate his 
claims for service connection for 
degenerative disc disease of the thoracic 
and lumboscral spines and an increased 
(compensable) evaluation for residuals of 
fracture of the transverse process of L3-
4 on the left; and of the evidence that 
VA will try to obtain.  He should be 
notified that he needs to submit evidence 
that links another low back service to a 
disease or injury in service or to a 
service connected disability in order to 
establish service connection for another 
low back disability, and that he has to 
submit evidence that shows worsening of 
the service-connected low back disability 
in order to establish entitlement to a 
compensable evaluation for this 
condition.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for low back problems since 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking the claimed disability to any 
incident of service or to a service-
connected disability, including such 
information on Dr. Curtis Reiter.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

3.  After the above action, the RO should 
review any additional evidence received 
relevant to the claims for service 
connection for degenerative disc disease 
of the lower thoracic and lumbosacral 
spines, and an increased (compensable) 
evaluation for the residuals of fracture 
of the transverse process of the L3-4 on 
the left.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.  
If no evidence is received relating to 
the claims, a supplemental statement of 
the case is not required and the case 
should be returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




